EXHIBIT 10.1

EXCHANGE AGREEMENT

EXCHANGE AGREEMENT (the “Agreement”), dated as of May 2, 2012, among Carlyle
Group Management L.L.C., The Carlyle Group L.P., Carlyle Holdings I GP Inc.,
Carlyle Holdings I GP Sub L.L.C., Carlyle Holdings II GP L.L.C., Carlyle
Holdings III GP L.P., Carlyle Holdings III GP Sub L.L.C., Carlyle Holdings I
L.P., Carlyle Holdings II L.P., Carlyle Holdings III L.P., Carlyle Holdings II
Sub L.L.C., and the Carlyle Holdings Limited Partners from time to time party
hereto.

WHEREAS, the parties hereto desire to provide for the exchange of certain
Carlyle Holdings Partnership Units for Common Units, on the terms and subject to
the conditions set forth herein;

WHEREAS, the right to exchange Carlyle Holdings Partnership Units set forth in
Section 2.1(a) below, once exercised, represents a several, and not a joint and
several, obligation of the Carlyle Holdings Partnerships (on a pro rata basis),
and no Carlyle Holdings Partnership shall have any obligation or right to
acquire Carlyle Holdings Partnership Units issued by another Carlyle Holdings
Partnership;

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Definitions

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

“Agreement” has the meaning set forth in the preamble of this Agreement.

“Business Day” means each day that is not a Saturday, Sunday or other day on
which banking institutions in New York, New York are authorized or required by
law to close.

“Carlyle Entity Parties” means, collectively, Issuer General Partner, Issuer,
Carlyle Holdings I GP Parent, Carlyle Holdings III GP Parent, the Carlyle
Holdings General Partners, the Carlyle Holdings Partnerships and Subsidiary
Company.

“Carlyle Holdings I” means Carlyle Holdings I L.P., a limited partnership formed
under the laws of the State of Delaware, and any successor thereto.

“Carlyle Holdings I General Partner” means Carlyle Holdings I GP Sub L.L.C., a
Delaware limited liability company and the general partner of Carlyle Holdings
I, and any successor thereof.



--------------------------------------------------------------------------------

“Carlyle Holdings I GP Parent” means Carlyle Holdings I GP Inc., a corporation
formed under the laws of the State of Delaware and the sole member of Carlyle
Holdings I General Partner, and any successor thereof.

“Carlyle Holdings I Partnership Units” means the units of limited partner
interest of Carlyle Holdings I, issued pursuant to the Amended and Restated
Limited Partnership Agreement of Carlyle Holdings I, as it may be amended,
supplemented or restated from time to time.

“Carlyle Holdings II” means Carlyle Holdings II L.P., a société en commandite
formed under the laws of the Province of Québec, and any successor thereto.

“Carlyle Holdings II General Partner” means Carlyle Holdings II GP L.L.C., a
limited liability company formed under the laws of the State of Delaware and the
general partner of Carlyle Holdings II, and any successor general partner
thereof.

“Carlyle Holdings II Partnership Units” means the units of limited partner
interest of Carlyle Holdings II, issued pursuant to the Amended and Restated
Limited Partnership Agreement of Carlyle Holdings II, as it may be amended,
supplemented or restated from time to time.

“Carlyle Holdings III” means Carlyle Holdings III L.P., a société en commandite
formed under the laws of the Province of Québec, and any successor thereto.

“Carlyle Holdings III General Partner” means Carlyle Holdings III GP Sub L.L.C.,
a Delaware limited liability company and the general partner of Carlyle Holdings
III, and any successor thereof.

“Carlyle Holdings III GP Parent” means Carlyle Holdings III GP L.P., a société
en commandite formed under the laws of the Province of Québec and the sole
member of Carlyle Holdings III General Partner, and any successor thereof.

“Carlyle Holdings III Partnership Units” means the units of limited partner
interest of Carlyle Holdings III, issued pursuant to the Amended and Restated
Limited Partnership Agreement of Carlyle Holdings III, as it may be amended,
supplemented or restated from time to time.

“Carlyle Holdings General Partners” means, collectively, Carlyle Holdings I
General Partner, Carlyle Holdings II General Partner and Carlyle Holdings III
General Partner.

Carlyle Holdings Limited Partner” means each party hereto other than a Carlyle
Entity Party.

“Carlyle Holdings Partnership Agreements” means, collectively, the Amended and
Restated Limited Partnership Agreement of Carlyle Holdings I, the Amended and
Restated Limited Partnership Agreement of Carlyle Holdings II and the Amended
and Restated Limited Partnership Agreement of Carlyle Holdings III, as they may
each be amended, supplemented or restated from time to time.

 

2



--------------------------------------------------------------------------------

“Carlyle Holdings Partnership Unit” means, collectively, one Carlyle Holdings I
Partnership Unit, one Carlyle Holdings II Partnership Unit, and one Carlyle
Holdings III Partnership Unit.

“Carlyle Holdings Partnerships” means, collectively, Carlyle Holdings I, Carlyle
Holdings II and Carlyle Holdings III.

“Change of Control” means: (i) the occurrence of any Person, other than a Person
approved by the current Issuer General Partner, becoming the general partner of
the Issuer; or (ii) during any period of two consecutive years, Continuing
Directors cease for any reason to constitute a majority of the directors serving
on the Issuer General Partner’s board of directors. For purposes of this
definition, “Continuing Director” means any director of the Issuer General
Partner (a) serving on the Issuer General Partner’s board of directors at the
beginning of the relevant period of two consecutive years referred to in the
immediately preceding sentence, (b) appointed or elected to the Issuer General
Partner’s board of directors by the members of the Issuer General Partner or
(c) whose appointment or election to the Issuer General Partner’s board of
directors by such board, or nomination for election to the Issuer General
Partner’s board of directors by the limited partners of the Issuer, was approved
by a majority of the directors of the Issuer General Partner then still serving
at the time of such approval who were so serving at the beginning of the
relevant period of two consecutive years, were so appointed or elected by the
members of the Issuer General Partner or whose appointment or election or
nomination for election was so approved.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Unit” means a limited partner interest in the Issuer representing a
fractional part of the limited partner interests in the Issuer of all limited
partners of the Issuer having the rights and obligations specified with respect
to Common Units in the Issuer Partnership Agreement.

“Dispute” has the meaning set forth in Section 3.9(a) of this Agreement.

“Exchange” has the meaning set forth in Section 2.1(a) of this Agreement.

“Exchange Rate” means the number of Common Units for which a Carlyle Holdings
Partnership Unit is entitled to be exchanged. On the date of this Agreement, the
Exchange Rate shall be 1 for 1, which Exchange Rate shall be subject to
modification only as provided in Section 2.4.

“IPO” means the initial public offering and sale of Common Units, as
contemplated by the Issuer’s Registration Statement on Form S-1 (File
No. 333-176685).

“Issuer” means The Carlyle Group L.P., a limited partnership formed under the
laws of the State of Delaware, and any successor thereto.

“Issuer General Partner” means Carlyle Group Management L.L.C., a limited
liability company formed under the laws of the State of Delaware, and any
successor thereto.

 

3



--------------------------------------------------------------------------------

“Issuer Partnership Agreement” means the Amended and Restated Agreement of
Limited Partnership of the Issuer to be dated substantially concurrently with
the consummation of the IPO, as such agreement of limited partnership may be
amended, supplemented or restated from time to time.

“Liens” means any and all liens, charges, security interests, options, claims,
mortgages, pledges, proxies, voting trusts or agreements, obligations,
understandings or arrangements or other restrictions on title or transfer of any
nature whatsoever.

“Mubadala Holders” means, collectively, MDC/TCP Investments (Cayman) I, Ltd., a
Cayman Islands exempted company, MDC/TCP Investments (Cayman) II, Ltd., a Cayman
Islands exempted company, MDC/TCP Investments (Cayman) III, Ltd., a Cayman
Islands exempted company, MDC/TCP Investments (Cayman) IV, Ltd., a Cayman
Islands exempted company, MDC/TCP Investments (Cayman) V, Ltd., a Cayman Islands
exempted company, MDC/TCP Investments (Cayman) VI, Ltd., a Cayman Islands
exempted company, and Five Overseas Investment L.L.C., a United Arab Emirates
limited liability company registered in the Emirate of Abu Dhabi, and, to the
extent such Persons are Permitted Transferees, each of Mubadala Development
Company PJSC and its direct and indirect subsidiaries.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, estate, unincorporated organization,
association (including any group, organization, co-tenancy, plan, board, council
or committee), government (including a country, state, county, or any other
governmental or political subdivision, agency or instrumentality thereof) or
other entity (or series thereof).

“Permitted Transferee” has the meaning set forth in Section 3.1 of this
Agreement.

“Quarter” means, unless the context requires otherwise, a fiscal quarter of the
Issuer.

“Quarterly Exchange Date” means, unless the Issuer cancels such Quarterly
Exchange Date pursuant to Section 2.8 hereof, the date that is the later to
occur of either: (1) the second Business Day after the date on which the Issuer
makes a public news release of its quarterly earnings for the prior Quarter or
(2) the first day each Quarter that directors and executive officers of the
Issuer General Partner are permitted to trade under the applicable polices of
the Issuer relating to trading by directors and executive officers; provided
that there shall be no Quarterly Exchange Date for any party other than the
California Public Employees’ Retirement System prior to the first anniversary of
the closing of the IPO (or, if later, the date of the initial filing by the
Issuer of a registration statement with the U.S. Securities and Exchange
Commission to cover delivery of Common Units to Carlyle Holdings Limited
Partners upon an Exchange). The parenthetical in the proviso of the immediately
preceding sentence shall not apply to any Mubadala Holder. At least seventy-five
(75) days prior to each Quarterly Exchange Date, the Issuer will provide notice
thereof to each Carlyle Holdings Limited Partner eligible to Exchange Carlyle
Holdings Partnership Units for Common Units on such Quarterly Exchange Date.

“Sale Transaction” has the meaning set forth in Section 2.8 of this Agreement.

“Securities Act” has the meaning set forth in Section 2.3(a) of this Agreement.

 

4



--------------------------------------------------------------------------------

“Subsidiary Company” means Carlyle Holdings II Sub L.L.C., a limited liability
company organized under the laws of Delaware, and any successor thereto.

“Transfer Agent” means such bank, trust company or other Person as shall be
appointed from time to time by the Issuer pursuant to the Issuer Partnership
Agreement to act as registrar and transfer agent for the Common Units.

ARTICLE II

EXCHANGE OF CARLYLE HOLDINGS PARTNERSHIP UNITS

SECTION 2.1. Exchange of Carlyle Holdings Partnership Units.

(a) (i) Subject to adjustment as provided in this Article II, to the provisions
of the Carlyle Holdings Partnership Agreements and the Issuer Partnership
Agreement and to the provisions of Section 2.2 hereof, each Carlyle Holdings
Limited Partner shall be entitled, on any Quarterly Exchange Date, to surrender
Carlyle Holdings Partnership Units to the Carlyle Holdings Partnerships in
exchange for the delivery by the Carlyle Holdings Partnerships of a number of
Common Units equal to the product of such number of Carlyle Holdings Partnership
Units surrendered multiplied by the Exchange Rate (an “Exchange”); provided that
any such Exchange is for a minimum of the lesser of 100 Carlyle Holdings
Partnership Units or all of the vested Carlyle Holdings Partnership Units held
by such Carlyle Holdings Limited Partner that are then permitted under the
Carlyle Holdings Partnership Agreements to be exchanged by such Limited Partner.
In addition, subject to adjustment as provided in this Article II, to the
provisions of the Carlyle Holdings Partnership Agreements, the Issuer
Partnership Agreement and to the provisions of Section 2.2 hereof, the
California Public Employees’ Retirement System shall be entitled at any time
from and after the closing of the IPO, and the Mubadala Holders shall be
entitled at any time following the first anniversary of the closing of the IPO,
to Exchange Carlyle Holdings Partnership Units for Common Units, provided that
the number of Carlyle Holdings Partnership Units surrendered by the California
Public Employees’ Retirement System or the Mubadala Holders, as the case may be,
in any such Exchange is greater than two percent of the then-outstanding Carlyle
Holdings Partnership Units (provided that such Exchange constitutes a “Block
Transfer” within the meaning of Treasury Regulation section 1.7704-1 (e)(2)).

(ii) Notwithstanding anything to the contrary herein, upon the occurrence of a
Dissolution Event (as defined in the Carlyle Holdings Partnership Agreements)
with respect to any Carlyle Holdings Partnership, each Carlyle Holdings Limited
Partner shall be entitled, upon the terms and subject to the conditions hereof,
to elect to Exchange Carlyle Holdings Partnership Units for Common Units;
provided, that any such Exchange pursuant to this sentence shall be effective
immediately prior to the effectiveness of the applicable dissolution of such
Carlyle Holdings Partnership (and, for the avoidance of doubt, shall not be
effective if such dissolution is not effective).

(b) On the date Carlyle Holdings Partnership Units are surrendered for exchange,
all rights of the exchanging Carlyle Holdings Limited Partner as holder of such
Carlyle Holdings Partnership Units shall cease, and such exchanging Carlyle
Holdings Limited

 

5



--------------------------------------------------------------------------------

Partner shall be treated for all purposes as having become the Record Holder (as
defined in the Issuer Partnership Agreement) of such Common Units and shall be
admitted as a Limited Partner (as defined in the Issuer Partnership Agreement)
of the Issuer in accordance and upon compliance with Section 10.2 of the Issuer
Partnership Agreement.

(c) For the avoidance of doubt, any exchange of Carlyle Holdings Partnership
Units shall be subject to the provisions of the Carlyle Holdings Partnership
Agreements, including without limitation the provisions of Sections 8.01, 8.02,
8.03, 8.04 and 8.12 to the extent applicable to an exchanging Carlyle Holdings
Limited Partner.

(d) Where a Carlyle Holdings Limited Partner has exercised its right to
surrender its Carlyle Holdings Partnership Units to the Carlyle Holdings
Partnerships in an Exchange pursuant to Section 2.1(a), Carlyle Holdings I
General Partner (with respect to Carlyle Holdings I Partnership Units),
Subsidiary Company (with respect to Carlyle Holdings II Partnership Units) and
Carlyle Holdings III General Partner (with respect to Carlyle Holdings III
Partnership Units), shall have a superseding right to acquire such interests for
an amount of Common Units equal to the amount of Common Units that would be
received pursuant to such Exchange.

SECTION 2.2. Exchange Procedures. (a) A Carlyle Holdings Limited Partner may
exercise the right to exchange Carlyle Holdings Partnership Units set forth in
Section 2.1(a) above by providing a written notice of exchange at least sixty
(60) days prior to the applicable Quarterly Exchange Date (or in the case of an
Exchange effected by the California Public Employees’ Retirement System or the
Mubadala Holders pursuant to the last sentence of 2.1(a) above, ten (10) days
prior to the date of such Exchange) to each of the Carlyle Holdings Partnerships
and each of Carlyle Holdings I General Partner, Subsidiary Company and Carlyle
Holdings III General Partner substantially in the form of Exhibit A hereto, duly
executed by such holder or such holder’s duly authorized attorney in respect of
the Carlyle Holdings Partnership Units to be exchanged, in each case delivered
during normal business hours at the principal executive offices of the Carlyle
Holdings Partnerships.

(b) As promptly as practicable following the surrender for exchange of the
Carlyle Holdings Partnership Units in the manner provided in this Article II,
the Carlyle Holdings Partnerships shall deliver or cause to be delivered at the
offices of the then-acting Transfer Agent or, if there is no then-acting
Transfer Agent, at the principal executive offices of the Issuer, the number of
Common Units issuable upon such exchange, registered in the name of such
exchanging Carlyle Holdings Limited Partner, or its nominee. To the extent the
Common Units are settled through the facilities of The Depository Trust Company,
the Carlyle Holdings Partnerships will, subject to Section 2.2(c) below, upon
the written instruction of the exchanging Carlyle Holdings Limited Partner
deliver the Common Units deliverable to such exchanging Carlyle Holdings Limited
Partner, through the facilities of The Depository Trust Company, to the account
of the participant of The Depository Trust Company designated by such exchanging
Carlyle Holdings Limited Partner. The Issuer General Partner, the Issuer and the
Carlyle Holdings General Partners shall take such actions as may be required to
ensure the performance by the Carlyle Holdings Partnerships of their respective
obligations under this Article II, including causing the issuance and sale of
Common Units to or for the account of the Carlyle Holdings Partnerships in
exchange for the delivery to the Issuer of a number of Carlyle Holdings
Partnership Units that is equal to the number of Carlyle Holdings Partnership
Units surrendered by an exchanging Carlyle Holdings Limited Partner.

 

6



--------------------------------------------------------------------------------

(c) The Carlyle Holdings Partnerships on the one hand, and each exchanging
Carlyle Holdings Limited Partner, on the other hand, shall bear their own
expenses in connection with the consummation of any Exchange, whether or not any
such Exchange is ultimately consummated, except that the Carlyle Holdings
Partnerships and Subsidiary Company, as applicable, shall bear any transfer
taxes, stamp taxes or duties, or other similar taxes in connection with, or
arising by reason of, any such Exchange; provided, however, that if any Common
Units are to be delivered in a name other than that of the exchanging Carlyle
Holdings Limited Partner that requested such Exchange (other than in the name of
The Depository Trust Company or its nominee), then such Carlyle Holdings Limited
Partner and/or the person in whose name such Common Units are to be delivered
shall pay to the Carlyle Holdings Partnerships the amount of any transfer taxes,
stamp taxes or duties, or other similar taxes in connection with, or arising by
reason of, such Exchange or shall establish to the reasonable satisfaction of
the Carlyle Holdings Partnerships that such tax has been paid or is not payable.

(d) The Carlyle Holdings Partnerships may adopt reasonable procedures for the
implementation of the exchange provisions set forth in this Article II,
including, without limitation, procedures for the giving of notice of an
election for exchange. A Carlyle Holdings Limited Partner may not revoke a
notice of exchange delivered pursuant to Section 2.2(a) above, without the
consent of the Carlyle Holdings General Partners, which consent may be provided
or withheld, or made subject to such conditions, limitations or restrictions, as
determined by the Carlyle Holdings General Partners in their sole discretion.
Such determinations need not be uniform and may be made selectively among
Carlyle Holdings Limited Partners, whether or not such Carlyle Holdings Limited
Partners are similarly situated.

SECTION 2.3. Limitations on Exchanges.

(a) Notwithstanding anything to the contrary, a Carlyle Holdings Limited Partner
shall not be entitled to exchange Carlyle Holdings Partnership Units, and the
Issuer and the Carlyle Holdings Partnerships shall have the right to refuse to
honor any request for exchange of Carlyle Holdings Partnership Units, at any
time or during any period if the Issuer or the Carlyle Holdings Partnerships
shall determine, that such exchange (i) would be prohibited by law or regulation
(including, without limitation, the unavailability of any requisite registration
statement filed under the Securities Act of 1933, as amended (the “Securities
Act”) or any exemption from the registration requirements thereunder), or
(ii) would not be permitted under any other agreements with the Issuer or any of
its subsidiaries to which such exchanging Carlyle Holdings Limited Partner may
be party (including, without limitation, the Carlyle Holdings Partnership
Agreements) or any written policies of the Issuer related to unlawful or
inappropriate trading applicable to its directors, officers or other personnel.

SECTION 2.4. Splits, Distributions and Reclassifications.

(a) The Exchange Rate shall be adjusted accordingly if there is: (i) any
subdivision (by any unit split, unit distribution, reclassification,
reorganization, recapitalization or otherwise) or combination (by reverse unit
split, reclassification, reorganization,

 

7



--------------------------------------------------------------------------------

recapitalization or otherwise) of the Carlyle Holdings Partnership Units that is
not accompanied by an identical subdivision or combination of the Common Units;
or (ii) any subdivision (by any unit split, unit distribution, reclassification,
reorganization, recapitalization or otherwise) or combination (by reverse unit
split, reclassification, reorganization, recapitalization or otherwise) of the
Common Units that is not accompanied by an identical subdivision or combination
of the Carlyle Holdings Partnership Units. If there is any reclassification,
reorganization, recapitalization or other similar transaction in which the
Common Units are converted or changed into another security, securities or other
property, then upon any Exchange, an exchanging Carlyle Holdings Limited Partner
shall be entitled to receive the amount of such security, securities or other
property that such exchanging Carlyle Holdings Limited Partner would have
received if such Exchange had occurred immediately prior to the effective date
of such reclassification, reorganization, recapitalization or other similar
transaction, taking into account any adjustment as a result of any subdivision
(by any split, distribution or dividend, reclassification, reorganization,
recapitalization or otherwise) or combination (by reverse split,
reclassification, recapitalization or otherwise) of such security, securities or
other property that occurs after the effective time of such reclassification,
reorganization, recapitalization or other similar transaction. Except as may be
required in the immediately preceding sentence, no adjustments in respect of
distributions shall be made upon the exchange of any Carlyle Holdings
Partnership Unit.

SECTION 2.5. Common Units to be Issued.

(a) The Issuer and the Carlyle Holdings Partnerships covenant that all Common
Units issued upon an Exchange will be validly issued. Nothing contained herein
shall be construed to preclude the Issuer or Carlyle Holdings Partnerships from
satisfying their obligations in respect of the exchange of the Carlyle Holdings
Partnership Units by delivery of Common Units which are held in the treasury of
the Issuer or the Carlyle Holdings Partnership or any of their subsidiaries.

(b) The Issuer and the Carlyle Holdings Partnerships covenant and agree that, to
the extent that a registration statement under the Securities Act is effective
and available for Common Units to be delivered with respect to any Exchange,
Common Units that have been registered under the Securities Act shall be
delivered in respect of such exchange. In the event that any exchange in
accordance with this Agreement is to be effected at a time when any required
registration has not become effective or otherwise is unavailable, upon the
request and with the reasonable cooperation of the exchanging Carlyle Holdings
Limited Partners requesting such exchange, the Issuer and the Carlyle Holdings
Partnerships shall promptly facilitate such exchange pursuant to any reasonably
available exemption from such registration requirements. The Issuer shall list
the Common Units required to be delivered upon exchange prior to such delivery
upon each national securities exchange or inter-dealer quotation system upon
which the outstanding Common Units may be listed or traded at the time of such
delivery.

SECTION 2.6. Restrictions.

(a) The provisions of Sections 8.02, 8.03, 8.04, 8.06 and 8.11 of the Carlyle
Holdings Partnership Agreements and the restrictions on transfer under any other
agreements with the Issuer or any of its subsidiaries to which an exchanging
Carlyle Holdings Limited

 

8



--------------------------------------------------------------------------------

Partner may be party shall apply, mutatis mutandis, to any Common Units. In each
case, the provisions of Sections 8.03 and 8.04 of the Carlyle Holdings
Partnership Agreements shall apply in the aggregate to Carlyle Holdings
Partnership Units and Common Units received in exchange for Carlyle Holdings
Partnership Units held by each Carlyle Holdings Limited Partner or Limited
Partner (as defined in the Issuer Partnership Agreement) of the Issuer.

SECTION 2.7. Acquisition and Disposition of Common Units.

(a) A Carlyle Holdings Limited Partner (other than the California Public
Employees’ Retirement System or a Mubadala Holder) requesting an exchange under
this Agreement covenants (i) to use reasonable best efforts to sell or otherwise
dispose of any Common Units received in such an exchange within ten (10) days of
the receipt thereof or any other specified period as the Issuer General Partner
may determine from time to time, and (ii) that no other Common Units are held by
such Carlyle Holdings Limited Partner, such Carlyle Holdings Limited Partner’s
spouse, or any entity disregarded as an entity separate from such Carlyle
Holdings Limited Partner or such Carlyle Holdings Limited Partner’s spouse for
United States federal income tax purpose, at the time such Carlyle Holder
Limited Partner gives notice of such exchange pursuant to this Agreement or will
be acquired by any such person from such time through the sale or disposition
described in clause (i). Any Carlyle Holdings Limited Partner (other than the
California Public Employees’ Retirement System or a Mubadala Holder) still
holding any Common Units on the last day of such period shall cause all such
Common Units to be transferred immediately to a partnership, trust or other
entity (other than an entity disregarded as an entity separate from its parent
for United States federal income tax purposes).

SECTION 2.8. Subsequent Offerings.

(a) The Issuer may from time to time provide the opportunity for Carlyle
Holdings Limited Partners to sell their Carlyle Holdings Partnership Units to
the Issuer, the Carlyle Holdings Partnerships or any of their subsidiaries (a
“Sale Transaction”); provided that no Sale Transaction shall occur unless the
Issuer cancels the nearest Quarterly Exchange Date scheduled to occur in the
same fiscal year of the Issuer as such Sale Transaction. A Carlyle Limited
Partner selling Carlyle Holdings Partnership Units in connection with a Sale
Transaction must provide notice to Issuer at least thirty (30) days prior to the
cash settlement of such Sale Transaction in respect of the Carlyle Holdings
Partnership Units to be sold, in each case delivered during normal business
hours at the principal executive offices of the Issuer. For the avoidance of
doubt, the total aggregate number of Quarterly Exchange Dates and Sale
Transactions occurring during any fiscal year of the Issuer shall not exceed
four (4).

ARTICLE III

GENERAL PROVISIONS

SECTION 3.1. Additional Carlyle Holdings Limited Partners. To the extent a
Carlyle Holdings Limited Partner validly transfers any or all of such holder’s
Carlyle Holdings Partnership Units to another person in a transaction in
accordance with, and not in contravention of, the Carlyle Holdings Partnership
Agreements or any other agreement or agreements with the Issuer or any of its
subsidiaries to which a transferring Carlyle Holdings Limited Partner may be

 

9



--------------------------------------------------------------------------------

party, then such transferee (each, a “Permitted Transferee”) shall have the
right to execute and deliver a joinder to this Agreement, substantially in the
form of Exhibit B hereto, whereupon such Permitted Transferee shall become a
Carlyle Holdings Limited Partner hereunder. To the extent the Carlyle Holdings
Partnerships issue Carlyle Holdings Partnership Units in the future, the Carlyle
Holdings Partnerships shall be entitled, in their sole discretion, to make any
holder of such Carlyle Holdings Partnership Units a Carlyle Holdings Limited
Partner hereunder through such holder’s execution and delivery of a joinder to
this Agreement, substantially in the form of Exhibit B hereto.

SECTION 3.2. Amendment. (a) The provisions of this Agreement may be amended by
the affirmative vote or written consent of each of the Carlyle Holdings
Partnerships and, after a Change of Control, the holders of at least a majority
of the Vested Percentage Interests (as such term as defined in the Carlyle
Holdings Partnership Agreements) of the Carlyle Holdings Partnership Units
(excluding Carlyle Holdings Partnership Units held by the Issuer or any direct
or indirect wholly-owned subsidiary thereof); provided, however, that any
amendment of this Agreement that is materially adverse to the California Public
Employees’ Retirement System shall not be effective with respect to the
California Public Employees’ Retirement System unless the prior written consent
of the California Public Employees’ Retirement System shall have been obtained
and any amendment of this Agreement that is materially adverse to a Mubadala
Holder shall not be effective with respect to the Mubadala Holder unless the
prior written consent of such Mubadala Holder shall have been obtained.

(b) Each Carlyle Holdings Limited Partner hereby expressly consents and agrees
that, whenever in this Agreement it is specified that an action may be taken
upon the affirmative vote or written consent of less than all of the Carlyle
Holdings Limited Partners, such action may be so taken upon the concurrence of
less than all of the Carlyle Holdings Limited Partners and each Carlyle Holdings
Limited Partner shall be bound by the results of such action.

SECTION 3.3. Addresses and Notices. All notices, requests, claims, demands and
other communications hereunder shall be in writing and shall be given (and shall
be deemed to have been duly given upon receipt) by delivery in person, by
courier service, by fax, by electronic mail (delivery receipt requested) or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective parties at the following addresses (or at such other address for a
party as shall be as specified in a notice given in accordance with this
Section 3.3):

(a) If to any Carlyle Entity Party, to:

1001 Pennsylvania Avenue, NW

Washington, DC 20004-2505

Attention: General Counsel

Fax: (202) 729-5266

Electronic Mail: list_exchangenotice@carlyle.com

 

10



--------------------------------------------------------------------------------

(b) If to any Carlyle Holdings Limited Partner, to:

c/o The Carlyle Group L.P.

1001 Pennsylvania Avenue, NW

Washington, DC 20004-2505

Attention: General Counsel

Fax: (202) 729-5266

Electronic Mail: list_exchangenotice@carlyle.com

The Issuer General Partner shall forward any such communication to the
applicable Carlyle Holdings Limited Partner’s address, email address or
facsimile number as shown in the books and records of the Carlyle Holdings
Partnerships.

SECTION 3.4. Further Action. The parties shall execute and deliver all
documents, provide all information and take or refrain from taking action as may
be necessary or appropriate to achieve the purposes of this Agreement.

SECTION 3.5. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of all of the parties and, to the extent permitted by this
Agreement, their successors, executors, administrators, heirs, legal
representatives and assigns.

SECTION 3.6. Severability. If any term or other provision of this Agreement is
held to be invalid, illegal or incapable of being enforced by any rule of law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions is not affected in any manner materially adverse
to any party. Upon a determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

SECTION 3.7. Integration. This Agreement constitutes the entire agreement among
the parties hereto pertaining to the subject matter hereof and supersedes all
prior agreements and understandings pertaining thereto.

SECTION 3.8. Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach of any other covenant, duty, agreement or
condition.

SECTION 3.9. Dispute Resolution.

(a) Each party hereto other than the California Public Employees’ Retirement
System and each of the Mubadala Holders (i) irrevocably agrees that any and all
disputes which cannot be settled amicably, including any ancillary claims of any
party, arising out of, relating to or in connection with the validity,
negotiation, execution, interpretation, performance or

 

11



--------------------------------------------------------------------------------

non-performance of this Agreement (including the validity, scope and
enforceability of this arbitration provision) (a “Dispute”) shall be finally
settled by arbitration conducted by three arbitrators (or, in the event the
amount of quantified claims and/or estimated monetary value of other claims
contained in the applicable request for arbitration is less than $3.0 million,
by a sole arbitrator) in Wilmington, Delaware in accordance with the Rules of
Arbitration of the International Chamber of Commerce (including the rules
relating to costs and fees) existing on the date of this Agreement except to the
extent those rules are inconsistent with the terms of this Section 3.9, and that
such arbitration shall be the exclusive manner pursuant to which any Dispute
shall be resolved; (ii) agrees that this Agreement involves commerce and is
governed by the Federal Arbitration Act, 9 U.S.C. Section 1, et seq., and any
applicable treaties governing the recognition and enforcement of international
arbitration agreements and awards; (iii) agrees to take all steps necessary or
advisable, including the execution of documents to be filed with the
International Court of Arbitration or the International Centre for ADR in order
to properly submit any Dispute for arbitration pursuant to this Section 3.9;
(iv) irrevocably waives, to the fullest extent permitted by law, any objection
it may have or hereafter have to the submission of any Dispute for arbitration
pursuant to this Section 3.9 and any right to lay claim to jurisdiction in any
venue; (v) agrees that (A) the arbitrator(s) shall be U.S. lawyers, U.S. law
professors and/or retired U.S. judges and all arbitrators, including the
president of the arbitral tribunal, may be U.S. nationals and (B) the
arbitrator(s) shall conduct the proceedings in the English language; (vi) agrees
that except as required by law or as may be reasonably required in connection
with ancillary judicial proceedings to compel arbitration, to obtain temporary
or preliminary judicial relief in aid of arbitration, or to confirm or challenge
an arbitration award, the arbitration proceedings, including any hearings, shall
be confidential, and the parties shall not disclose any awards, any materials in
the proceedings created for the purpose of the arbitration, or any documents
produced by another party in the proceedings not otherwise in the public domain;
and (vii) agrees that performance under this Agreement shall continue if
reasonably possible during any arbitration proceedings.

(b) Notwithstanding the provisions of paragraph (a), each party hereto may bring
an action or special proceeding for the purpose of compelling a party to
arbitrate, seeking temporary or preliminary relief in aid of an arbitration
hereunder, or enforcing an arbitration award and, for the purposes of this
paragraph (b), each party hereto (i) irrevocably agrees that any such action or
special proceeding shall be exclusively brought in the Court of Chancery of the
State of Delaware or, if such court does not have subject matter jurisdiction
thereof, any other court located in the State of Delaware with subject matter
jurisdiction; (ii) irrevocably submits to the exclusive jurisdiction of such
courts in connection with any such action or special proceeding;
(iii) irrevocably agrees not to, and waives any right to, assert in any such
action or special proceeding that (A) it is not personally subject to the
jurisdiction of such courts or any other court to which proceedings in such
courts may be appealed, (B) such action or special proceeding is brought in an
inconvenient forum, or (C) the venue of such action or special proceeding is
improper; (iv) expressly waives any requirement for the posting of a bond by a
party bringing such action or special proceeding; (v) consents to process being
served in any such action or special proceeding by mailing, certified mail,
return receipt requested, a copy thereof to such party at the address in effect
for notices hereunder, and agrees that such service shall constitute good and
sufficient service of process and notice thereof; provided that nothing in
clause (v) hereof shall affect or limit any right to serve process in any other
manner permitted by law; (vi) irrevocably waives any and all right to trial by
jury in any such claim, suit, action or

 

12



--------------------------------------------------------------------------------

proceeding; and (vii) agrees that proof shall not be required that monetary
damages for breach of the provisions of this Agreement would be difficult to
calculate and that remedies at law would be inadequate.

(c) If the arbitrator(s) shall determine that any Dispute is not subject to
arbitration, or the arbitrator(s) or any court or tribunal of competent
jurisdiction shall refuse to enforce Section 3.9(a) or shall determine that any
Dispute is not subject to arbitration as contemplated thereby, then, and only
then, shall the alternative provisions of this Section 3.9(c) be applicable.
Each party hereto, to the fullest extent permitted by law, (i) irrevocably
agrees that any Dispute shall be exclusively brought in the Court of Chancery of
the State of Delaware or, if such court does not have subject matter
jurisdiction thereof, any other court located in the State of Delaware with
subject matter jurisdiction; (ii) irrevocably submits to the exclusive
jurisdiction of such courts in connection with any such claim, suit, action or
proceeding; (iii) irrevocably agrees not to, and waives any right to, assert in
any such claim, suit, action or proceeding that (A) it is not personally subject
to the jurisdiction of such courts or any other court to which proceedings in
such courts may be appealed, (B) such claim, suit, action or proceeding is
brought in an inconvenient forum, or (C) the venue of such claim, suit, action
or proceeding is improper; (iv) expressly waives any requirement for the posting
of a bond by a party bringing such claim, suit, action or proceeding;
(v) consents to process being served in any such claim, suit, action or
proceeding by mailing, certified mail, return receipt requested, a copy thereof
to such party at the address in effect for notices hereunder, and agrees that
such service shall constitute good and sufficient service of process and notice
thereof; provided that nothing in clause (v) hereof shall affect or limit any
right to serve process in any other manner permitted by law; and
(vi) irrevocably waives any and all right to trial by jury in any such claim,
suit, action or proceeding; and (vii) agrees that proof shall not be required
that monetary damages for breach of the provisions of this Agreement would be
difficult to calculate and that remedies at law would be inadequate. The parties
acknowledge that the fora designated by this paragraph (c) have a reasonable
relation to this Agreement, and to the parties’ relationship with one another.

SECTION 3.10. Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
and delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement. Copies of executed counterparts
transmitted by telecopy or other electronic transmission service shall be
considered original executed counterparts for purposes of this Section 3.10.

SECTION 3.11. Tax Treatment. To the extent this Agreement imposes obligations
upon a particular Carlyle Holdings Partnership or a Carlyle Holdings General
Partner, this Agreement shall be treated as part of the relevant Carlyle
Holdings Partnership Agreement as described in Section 761(c) of the Code and
Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury Regulations. The
parties shall report any Exchange consummated hereunder, (x) in the case of
Carlyle Holdings I, as a taxable sale of Carlyle Holdings I Partnership Units by
a Carlyle Holdings Limited Partner to Carlyle Holdings I GP Parent, (y) in the
case of Carlyle Holdings II, as a taxable sale of Carlyle Holdings II
Partnership Units by a Carlyle Holdings Limited Partner to Subsidiary Company
and (z) in the case of Carlyle Holdings III, as a taxable sale of Carlyle
Holdings III Partnership Units by a Carlyle Holdings Limited Partner to Carlyle
Holdings III GP Parent, and no party shall take a contrary position on any
income tax return, amendment thereof or communication with a taxing authority.

 

13



--------------------------------------------------------------------------------

SECTION 3.12. Independent Nature of Holdings Unitholders’ Rights and
Obligations. The obligations of each Carlyle Holdings Limited Partner hereunder
are several and not joint with the obligations of any other Carlyle Holdings
Limited Partner, and no Carlyle Holdings Limited Partner shall be responsible in
any way for the performance of the obligations of any other Carlyle Holdings
Limited Partner hereunder. The decision of each Carlyle Holdings Limited Partner
to enter into to this Agreement has been made by such Carlyle Holdings Limited
Partner independently of any other Carlyle Holdings Limited Partner. Nothing
contained herein, and no action taken by any Carlyle Holdings Limited Partner
pursuant hereto, shall be deemed to constitute the Carlyle Holdings Limited
Partners as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Carlyle Holdings Limited Partners are
in any way acting in concert or as a group with respect to such obligations or
the transactions contemplated hereby and the Issuer acknowledges that the
Carlyle Holdings Limited Partners are not acting in concert or as a group, and
the Issuer will not assert any such claim, with respect to such obligations or
the transactions contemplated hereby.

SECTION 3.13. Applicable Law. This Agreement shall be governed by, and construed
in accordance with, the law of the State of Delaware.

[Remainder of Page Intentionally Left Blank]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

LIMITED PARTNERS

/s/ William E. Conway, Jr.

William E. Conway, Jr.

/s/ Daniel A. D’Aniello

Daniel A. D’Aniello

/s/ David M. Rubenstein

David M. Rubenstein

 

[Signature Page for Exchange Agreement]



--------------------------------------------------------------------------------

CALIFORNIA PUBLIC EMPLOYEES’

RETIREMENT SYSTEM, an agency of the State of

California

By:  

/s/ Réal Desrochers

Name: Réal Desrochers Title: Senior Investment Officer By:  

/s/ Scott Jacobsen

Name: Scott Jacobsen Title: Portfolio Manager

 

[Signature Page for Exchange Agreement]



--------------------------------------------------------------------------------

MDC/TCP INVESTMENTS (CAYMAN) I, LTD. By:  

/s/ Samar Azar

Name: Samar Azar Title: Director MDC/TCP INVESTMENTS (CAYMAN) II, LTD. By:  

/s/ Samar Azar

Name: Samar Azar Title: Director MDC/TCP INVESTMENTS (CAYMAN) III, LTD. By:  

/s/ Samar Azar

Name: Samar Azar Title: Director MDC/TCP INVESTMENTS (CAYMAN) IV, LTD. By:  

/s/ Qussay Al Hajjiri

Name: Qussay Al Hajjiri Title: Director MDC/TCP INVESTMENTS (CAYMAN) V, LTD. By:
 

/s/ Qussay Al Hajjiri

Name: Qussay Al Hajjiri Title: Director

 

[Signature Page for Exchange Agreement]



--------------------------------------------------------------------------------

MDC/TCP INVESTMENTS (CAYMAN) VI, LTD. By:  

/s/ Qussay Al Hajjiri

Name: Qussay Al Hajjiri Title: Director FIVE OVERSEAS INVESTMENT L.L.C. By:  

/s/ Shahzad Khan

Name: Shahzad Khan Title: General Manager

 

[Signature Page for Exchange Agreement]



--------------------------------------------------------------------------------

All Limited Partners listed on Schedule I attached hereto By:  

/s/ Lauren B. Dillard

  Name: Lauren B. Dillard   Title: Attorney-in-fact

 

[Signature Page for Exchange Agreement]



--------------------------------------------------------------------------------

CARLYLE GROUP MANAGEMENT L.L.C. By:  

/s/ Daniel A. D’Aniello

  Name: Daniel A. D’Aniello   Title: Founding Member THE CARLYLE GROUP L.P. By:
Carlyle Group Management L.L.C., its general partner By:  

/s/ Daniel A. D’Aniello

  Name: Daniel A. D’Aniello   Title: Founding Member CARLYLE HOLDINGS I GP INC.
By:  

/s/ William E. Conway, Jr.

  Name: William E. Conway, Jr.   Title: Co-Chief Executive Officer CARLYLE
HOLDINGS I GP SUB L.L.C. By: Carlyle Holdings I GP Inc., its sole member By:  

/s/ William E. Conway, Jr.

  Name: William E. Conway, Jr.   Title: Co-Chief Executive Officer

 

[Signature Page for Exchange Agreement]



--------------------------------------------------------------------------------

CARLYLE HOLDINGS II GP L.L.C. By:   The Carlyle Group L.P., its sole member  
By: Carlyle Group Management L.L.C., its general partner By:  

/s/ Daniel A. D’Aniello

  Name: Daniel A. D’Aniello   Title: Founding Member CARLYLE HOLDINGS III GP
L.P. By: Carlyle Holdings III GP Management L.L.C., its general partner   By:  
The Carlyle Group L.P., its sole member     By: Carlyle Group Management L.L.C.,
its general partner By:  

/s/ Daniel A. D’Aniello

  Name: Daniel A. D’Aniello   Title: Founding Member CARLYLE HOLDINGS III GP SUB
L.L.C. By:   Carlyle Holdings III GP L.P., its sole member   By:   Carlyle
Holdings III GP Management L.L.C., its general partner     By:   The Carlyle
Group L.P., its sole member       By:   Carlyle Group Management L.L.C., its
general partner By:  

/s/ Daniel A. D’Aniello

  Name: Daniel A. D’Aniello   Title: Founding Member

 

[Signature Page for Exchange Agreement]



--------------------------------------------------------------------------------

CARLYLE HOLDINGS I L.P. By: Carlyle Holdings I GP Sub L.L.C., its general
partner   By: Carlyle Holdings I GP Inc., its sole member By:  

/s/ William E. Conway, Jr.

  Name: William E. Conway, Jr.   Title: Co-Chief Executive Officer CARLYLE
HOLDINGS II L.P. By: Carlyle Holdings II GP L.L.C., its general partner   By:  
The Carlyle Group L.P., its sole member     By: Carlyle Group Management L.L.C.,
its general partner By:  

/s/ Daniel A. D’Aniello

  Name: Daniel A. D’Aniello   Title: Founding Member CARLYLE HOLDINGS III L.P.
By: Carlyle Holdings III GP Sub L.L.C., its general partner   By: Carlyle
Holdings III GP L.P., its sole member     By: Carlyle Holdings III GP Management
L.L.C., its general partner       By: The Carlyle Group L.P., its sole member  
      By: Carlyle Group Management L.L.C., its general partner By:  

/s/ Daniel A. D’Aniello

  Name: Daniel A. D’Aniello   Title: Founding Member

 

[Signature Page for Exchange Agreement]



--------------------------------------------------------------------------------

CARLYLE HOLDINGS II SUB L.L.C. By:   The Carlyle Group L.P., its managing member
 

By: Carlyle Group Management L.L.C., its general partner

By:  

/s/ Daniel A. D’Aniello

  Name: Daniel A. D’Aniello   Title: Founding Member

 

[Signature Page for Exchange Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

NOTICE OF EXCHANGE

Carlyle Holdings I L.P.

Carlyle Holdings II L.P.

Carlyle Holdings III L.P.

Carlyle Holdings I GP Sub L.L.C.

Carlyle Holdings II Sub L.L.C.

Carlyle Holdings III GP Sub L.L.C.

1001 Pennsylvania Avenue, NW

Washington, DC 20004-2505

Attention: General Counsel

Fax: (202) 729-5266

Electronic Mail: list_exchangenotice@carlyle.com

Reference is hereby made to the Exchange Agreement, dated as of May 2, 2012 (the
“Exchange Agreement”), among Carlyle Group Management L.L.C., The Carlyle Group
L.P., Carlyle Holdings I GP Inc., Carlyle Holdings I GP Sub L.L.C., Carlyle
Holdings II GP L.L.C., Carlyle Holdings III GP L.P., Carlyle Holdings III GP Sub
L.L.C., Carlyle Holdings I L.P., Carlyle Holdings II L.P., Carlyle Holdings III
L.P., Carlyle Holdings II Sub L.L.C., and the Carlyle Holdings Limited Partners
from time to time party thereto, as amended from time to time. Capitalized terms
used but not defined herein shall have the meanings given to them in the
Exchange Agreement.

The undersigned Carlyle Holdings Limited Partner desires to exchange the number
of Carlyle Holdings Partnership Units set forth below in the form of exchange
selected below to be issued in its name as set forth below.

 

Legal Name of Carlyle Holdings Limited Partner:  

 

Address:  

 

Number of Carlyle Holdings Partnership Units to be exchanged:  

 

The undersigned hereby represents and warrants that (i) the undersigned has full
legal capacity to execute and deliver this Notice of Exchange and to perform the
undersigned’s obligations hereunder; (ii) this Notice of Exchange has been duly
executed and delivered by the undersigned; (iii) the Carlyle Holdings
Partnership Units subject to this Notice of Exchange will be transferred to the
Carlyle Holdings Partnerships free and clear of any Lien; (iv) in the case of a
Carlyle Holdings Limited Partner other than the California Public Employees’
Retirement System and each of the Mubadala Holders, none of the undersigned, the
undersigned’s spouse or any an entity disregarded as an entity separate from the
undersigned or the undersigned’s spouse for United States federal income tax
purposes holds any Common Units or will acquire any Common Units from the date
hereof through the sale or disposition of the Common Units acquired in the
Exchange in accordance with the Exchange Agreement; and (v) no consent,



--------------------------------------------------------------------------------

approval, authorization, order, registration or qualification of any third party
or with any court or governmental agency or body having jurisdiction over the
undersigned or the Carlyle Holdings Partnership Units subject to this Notice of
Exchange is required to be obtained by the undersigned for the transfer of such
Carlyle Holdings Partnership Units to the Carlyle Holdings Partnerships.

The undersigned hereby irrevocably constitutes and appoints each officer of each
Carlyle Entity Party as the attorney of the undersigned, with full power of
substitution and resubstitution in the premises, to do any and all things and to
take any and all actions that may be necessary to exchange the Carlyle Holdings
Partnership Units subject to this Notice of Exchange on the books of the Carlyle
Holdings Partnerships for Common Units on the books of the Issuer.

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice of Exchange to be executed and delivered by the undersigned or by its
duly authorized attorney.

 

 

Name:

 

Dated:  

 



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

JOINDER AGREEMENT

This Joinder Agreement (“Joinder Agreement”) is a joinder to the Exchange
Agreement, dated as of May 2, 2012 (the “Agreement”), among Carlyle Group
Management L.L.C., The Carlyle Group L.P., Carlyle Holdings I GP Inc., Carlyle
Holdings I GP Sub L.L.C., Carlyle Holdings II GP L.L.C., Carlyle Holdings III GP
L.P., Carlyle Holdings III GP Sub L.L.C., Carlyle Holdings I L.P., Carlyle
Holdings II L.P., Carlyle Holdings III L.P., Carlyle Holdings II Sub L.L.C., and
the Carlyle Holdings Limited Partners from time to time party thereto, as
amended from time to time. Capitalized terms used but not defined in this
Joinder Agreement shall have their meanings given to them in the Agreement. This
Joinder Agreement shall be governed by, and construed in accordance with, the
law of the State of Delaware. In the event of any conflict between this Joinder
Agreement and the Agreement, the terms of this Joinder Agreement shall control.

The undersigned hereby joins and enters into the Agreement having acquired
Carlyle Holdings Partnership Units in the Carlyle Holdings Partnerships. By
signing and returning this Joinder Agreement to the Issuer and the Carlyle
Holdings Partnerships, the undersigned accepts and agrees to be bound by and
subject to all of the terms and conditions of and agreements of a Carlyle
Holdings Limited Partner contained in the Agreement, with all attendant rights,
duties and obligations of a Carlyle Holdings Limited Partner thereunder. The
parties to the Agreement shall treat the execution and delivery hereof by the
undersigned as the execution and delivery of the Agreement by the undersigned
and, upon receipt of this Joinder Agreement by the Issuer and by the Carlyle
Holdings Partnerships, the signature of the undersigned set forth below shall
constitute a counterpart signature to the signature page of the Agreement.

 

Name:  

 

    Address for Notices:     With copies to:  

 

   

 

 

 

   

 

 

 

   

 

  Attention:  

 

   

 

 